UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-6275



SAMUEL DAVID GULLION,

                                           Petitioner - Appellant,

          versus


WARDEN OF BRUNSWICK CORRECTIONAL CENTER,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-97-361-R)


Submitted:   May 14, 1998                   Decided:   June 3, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Samuel David Gullion, Appellant Pro Se. Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998). On appeal, he challenges the district court's denial of

relief on his claims that the victim's contradictory testimony

amounted to perjury, that his counsel was ineffective in failing to
challenge the testimony, and that the trial transcript was altered

to cover up perjury and other trial errors. We have reviewed the

record and the district court's opinion accepting the recommenda-

tion of the magistrate judge and find no reversible error. Accord-
ingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. Gullion v. Warden of
Brunswick Correctional Ctr., No. CA-97-361-R (W.D. Va. Feb. 12,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2